Citation Nr: 0937106	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  06-36 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent 
disabling for right knee patellofemoral pain syndrome with 
early degenerative joint disease (right knee disability).

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1985 to 
October 1989 and from October 1990 to May 1997.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.


FINDINGS OF FACT

1.  The Veteran's right knee disability does not result in 
flexion limited to 30 degrees or extension limited to 15 
degrees, even with consideration of pain. 

2.  The Veteran's tinnitus did not have onset in active 
service and is not otherwise etiologically related to his 
service.


CONCLUSIONS OF LAW

1.  Criteria for an evaluation in excess of 10 percent 
disabling for a right knee disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5256, 5257, 5258, 5260, and 5261 (2008).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A.  §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  The basis 
of disability evaluations is the ability of the body as a 
whole, or of the psyche, or of a system or organ of the body 
to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations concerning VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claims, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505, 509 (2007), and whether the veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the U.S. Court 
of Appeals for Veterans Claims (Court) held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126.  Hart appears to 
extend Fenderson to all increased evaluation claims.

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. § 4.10.

Service connection was established for a right knee 
disability in a February 1998 rating decision.  Currently, 
the Veteran has an evaluation of 10 percent disabling for his 
right knee.

The RO has evaluated the Veteran's right knee disability 
under 38 C.F.R. § 4.71a, DC 5010- 5261.

Degenerative arthritis is rated under a combined diagnostic 
code which takes into account both the X-ray evidence of 
degenerative changes of the knee as well as the resulting 
limitation of motion, if any, of the knee.  38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2008).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, a 20 percent 
evaluation is warranted where knee flexion is limited to 30 
degrees.

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71. Normal extension 
and flexion of the knee is from 0 to 140 degrees.

The Board will also consider other potentially applicable 
diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991).  Under 38 C.F.R. § 4.71a, DC 5261, a 20 percent 
evaluation is warranted where knee extension is limited to 15 
degrees.

Under Diagnostic Code 5257, a 10 percent rating is assigned 
for slight recurrent subluxation or lateral instability, a 20 
percent rating is assigned for moderate recurrent subluxation 
or lateral instability, and a 30 percent rating is assigned 
for severe recurrent subluxation or lateral instability.  Id.

VA's Schedule for Rating Disabilities does not define the 
words "slight," "moderate" and "severe."  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence for "equitable and just decisions."  38 C.F.R. 
§ 4.6.

The relevant medical evidence consists of three VA 
examinations of the Veteran's right knee.  A VA examination 
from September 1999 revealed no effusion.  There were no 
erythematous changes to the joint and there was 
patellofemoral tenderness to compression and palpation.  
There was mild crepitation on range of motion, which was 
measured at 0 to 140 degrees.  In addition, there was no 
lateral, collateral, medial collateral, or cruciate ligament 
laxity identified.

Another VA examination in September 2006 of the Veteran's 
right knee indicated range of motion from 0 to 115 degrees on 
the first motion, which increased to 0 to 125 degrees on the 
third motion.

In May 2008, the Veteran underwent another VA examination of 
his right knee.  His range of motion during this examination 
was 0 to 140 degrees, reflecting full range of motion.

Simply stated, these VA examination reports provide evidence, 
as a whole, against the Veteran's claim.  The previously 
discussed recorded ranges of motion for the right knee do not 
show that the right knee has had flexion limited to 30 
degrees or extension limited to 15 degrees.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the claim, and the claim must be denied.

With respect to the factors addressed in DeLuca, the Veteran 
presented, at worst, 0 to 115 degrees range of motion.  The 
right knee had some pain with movement with moderate patellar 
pain and crepitation.  During the September 2006 examination, 
the examiner noted that the Veteran's right knee showed no 
instability, incoordination, or abnormal movement.  While his 
range of motion was limited by pain, his range of motion was 
not limited by fatigue, weakness, or lack of endurance.  In 
the May 2008 examination report, the examiner indicated that 
upon repetitive motion, there was no change in pain, weakened 
movement, excessive fatigability, incoordination, or flares.  

In short, this is evidence that pain in motion does not 
result in additional functional impairment sufficient to 
warrant a higher rating, even with the additional loss of 
motion.

In this regard, it is important for the Veteran to understand 
that without taking into consideration pain, the current 
evaluation could not be justified based on the evidence of 
record.

The Board finds that there is no other potentially applicable 
diagnostic code that provides for an increased evaluation for 
the Veteran's service-connected right knee disability, beyond 
that provided. 

In sum, when considering the medical record and all 
applicable schedular criteria, there is no medical evidence 
which suggests that the Veteran's right knee disability 
warrants a disability rating in excess of 10 percent.

The Board does not find evidence that the rating assigned for 
the Veteran's right knee disability should be increased for 
any other separate period based on the facts found during the 
entire appeal period.  The evidence of record supports the 
conclusion that the Veteran is not entitled to additional 
increased compensation during any time within the appeal 
period.  As such, the claim must be denied.  The evidence in 
this case is not so evenly balanced as to allow application 
of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2008).

The Board has also considered an extraschedular evaluation 
under the provisions of 38 C.F.R. § 3.321(b)(1) and 
determined referral for extraschedular consideration is not 
warranted in this case.

Ratings have been assigned that contemplate the disability 
and symptomatology of each manifestation of the Veteran's 
disability resulting from patellofemoral pain syndrome with 
early degenerative joint disease of the right knee.  There 
are no manifestations of the Veteran's right knee disability 
that have not been contemplated by the rating schedule and an 
adequate evaluation was assigned based on evidence showing 
the symptomatology and/or disability.  Without giving the 
Veteran to benefit of all doubt, the current findings could 
not be justified.  Therefore, no referral for extraschedular 
consideration is required and no further analysis is in 
order.

Service Connection

The Veteran contends that he suffers from tinnitus.  In a VA 
audiological examination conducted in November 2003, he 
stated that the ringing in his ears was the result of 
exposure to loud noise during his first four years of 
military service.  He did not report a single acoustic trauma 
event during service.  Instead, he alleged that during his 
active service from 1985 to 1989, he was around mortar, 
howitzer, and smaller arms fire during frequent training 
exercises.  The Veteran admitted to wearing hearing 
protection 90 percent of the time.  In addition, the Veteran 
reported that during service from 1994 to 1997, he was a 
forward observer around loud noise for the first six months.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

The Board concedes the fact that the Veteran was exposed to 
loud noise during service.  Service treatment records are 
absent for any complaints of or treatment for tinnitus.  In a 
report of medical examination from August 1996, the Veteran 
had normal clinical evaluations of his ears, in general, and 
of his ear drums.  In an associated report of medical 
history, the Veteran stated that he did not have or had ever 
had ear trouble or hearing loss.  

These records, overall, provide probative evidence against 
the Veteran's claim as they show that the Veteran's tinnitus 
did not have onset in active service.

During a VA examination of the Veteran's ears on October 14, 
2003, the Veteran admitted that he was not sure when the 
tinnitus first began.  He never mentioned his symptoms while 
in service and was not aware that the tinnitus was associated 
with any incident or specific noise exposure.  Indeed, the 
Veteran did not remember, at any time, when symptoms first 
appeared in service.  In fact, the examination in October 
2003 was the Veteran's first documented medical report of 
tinnitus.

This long lapse of time (approximately six years after 
separation from service) and the Veteran's statements at this 
time are evidence against a finding that tinnitus had its 
onset during service or is related to his service.  See 
Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the veteran's entire 
medical history in determining if service-connection is 
warranted, including a lengthy period of absence of 
complaints).

Furthermore, the VA examiner from October 14, 2003 noted that 
"it is mainly interesting that [the Veteran], by history, 
cannot give any indication or any help whatsoever in 
determining when [the tinnitus] occurred or if it was 
associated with any special noise exposure and the fact that 
it was never mentioned on any of his medical records or any 
complaints and now it is six years after leaving the military 
he now states that he had ringing while in the military, 
whereas it was never mentioned before that time."  
Ultimately the examiner opined that "[i]f his hearing is 
completely normal on examination, then I think that it would 
be more likely than not that the military exposure that he 
had is not related to any tinnitus that he had since we do 
not know when the tinnitus occurred."

Subsequently, the Veteran underwent an audiological 
examination on October 20, 2003.  Results revealed that the 
Veteran's hearing was within normal limits bilaterally, 
except for left ear mid-high-frequency sensorineural hearing 
loss.  Otherwise, he had excellent word recognition 
performance, bilaterally.  While the examiner from the 
October 14, 2003 examination stated that his opinion was 
rendered "if [the Veteran's] hearing is completely within 
normal limits," the Veteran's audiological results from 
October 20, 2003 indicated that the Veteran's left ear had 
ear mid-high-frequency sensorineural hearing loss.  However, 
the Board finds that the October 14, 2003 examiner's opinion 
remains intact as it is consistent with the statement by the 
October 20, 2003 examiner.  The October 20, 2003 audiologist 
stated that the Veteran "has excellent hearing with no 
indication of noise induced hearing loss in his audiogram.  I 
have no reason to doubt that [the Veteran] has tinnitus which 
is sometimes bothersome to him, especially the intermittent 
component to his tinnitus.  More likely than not tinnitus is 
not service related because if he does not have noise induced 
hearing loss he also most likely would not have noise induced 
tinnitus."

These two opinions, taken together, constitute strong 
probative evidence against the Veteran's claim for service 
connection for tinnitus as they fail to establish the 
requisite nexus between the Veteran's current disability and 
his active service, providing evidence against such finding, 
outweighing the Veteran's statements. 

Only the Veteran's own contention, that his current tinnitus 
was due to noise exposure during active service, stand in 
favor of his claim.  In Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007), the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) stated that lay evidence is 
competent and sufficient in certain instances related to 
medical matters.  Specifically, the Federal Circuit commented 
that such instances include to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Id.  Similarly, the Court has held 
that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).

In this case, the Veteran's contention regarding a 
relationship between his claimed disability and exposure to 
in-service noise are not statements about symptomatology, an 
observable medical condition, or a contemporaneous medical 
diagnosis.  Rather, these contentions are statements of 
causation.  Such statements clearly fall within the realm of 
opinions requiring medical expertise.  The Veteran has not 
demonstrated any such expertise.  Hence, his contentions are 
not competent medical evidence of the cause of this claimed 
disability.

Hence, the preponderance of the evidence of record is against 
a grant of service connection for tinnitus, and his claim 
must be denied.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of-the-
doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R.  § 3.102 (2008).

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  The notification obligation in this case was 
accomplished by way of letters from the RO to the Veteran 
dated in September 2003 and May 2006.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and has not argued that any error 
or deficiency in the accomplishment of the duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist the Veteran in the development of the 
claim.



ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


